DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    GALAXIAS MARITIME, LTD.,
                           Appellant,

                                     v.

MORAN YACHT & SHIP, INC., & MORAN YACHT MANAGEMENT, INC.
         d/b/a Moran Yacht Management, LLC, d/b/a
               Moran Yacht Management, Ltd.,
                         Appellees.

                              No. 4D16-1777

                              [August 3, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dale Ross, Judge; L.T. Case No. 12-033025 (08).

  Albert L. Frevola, Jr. of Conrad & Scherer, LLP, Fort Lauderdale, for
appellant.

  Gregory G. Olsen of Morgan, Olsen & Olsen, LLP, Fort Lauderdale, for
appellees.

PER CURIAM.

  Affirmed.

TAYLOR, DAMOORGIAN, and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.